Exhibit 10.40

NAMED EXECUTIVE OFFICER COMPENSATION DETERMINATIONS

2012 Named Executive Officer Compensation Determinations

The following is a description of certain compensation decisions made in 2012 by
the Pepco Holdings, Inc. (“PHI”) Board of Directors or the Compensation/Human
Resources Committee (the “Committee”) with respect to the compensation payable
to the PHI executive officers identified below, each of whom is an named
executive officer to be listed in the Summary Compensation Table in PHI’s proxy
statement for its 2012 Annual Meeting (a “Named Executive Officer”). As to each
Named Executive Officer listed below, the decisions consisted of (i) the
establishment of base salary for 2012, (ii) the establishment of the executive’s
2012 annual cash incentive award opportunities under the Amended and Restated
Executive Incentive Compensation Plan (the “EICP”) and (iii) long-term equity
and incentive awards under the Pepco Holdings, Inc. Long-Term Incentive Plan
(the “LTIP”).

 

Name

  

Title

   2012 Base
Salary      Target 2012
Annual Cash
Incentive Award
Opportunity as a
Percentage of
Base Salary (1)   LTIP Awards (2)              Performance-Based RSU
Award (# of RSUs) (3)      Time-Based
RSU Award (#
of RSUs) (4)  

Joseph M. Rigby (5)

  

Chairman, President and Chief Executive Officer

   $ 985,000       100%    


 
 

Threshold


Target
Maximum

  


  
  

    


 

 

20,054


80,218

160,436

  


 

  

     40,109   

Anthony J. Kamerick

  

Senior Vice President and Chief Financial Officer

   $ 513,000         60%    


 
 

Threshold


Target
Maximum

  


  
  

    


 

 

5,222


20,889

41,778

  


 

 

     10,445   

David M. Velazquez

  

Executive Vice President

   $ 503,000         60%    


 
 

Threshold


Target
Maximum

  


  
  

    


 

 

5,120


20,482

40,964

  


 

 

     10,241   

Kirk J. Emge

  

Senior Vice President and General Counsel

   $ 400,000         60%    


 
 

Threshold


Target
Maximum

  


  
  

    


 

 

3,258


13,030

26,060

  


 

 

     6,515   

John U. Huffman

  

President and Chief Executive Officer, Pepco Energy Services

   $ 383,000         60%    


 
 

Threshold


Target
Maximum

  


  
  

    


 

 

3,119


12,477

24,954

  


 

 

     6,238   

 

(1) An executive can earn from 0 to 180% of this percentage of his base salary
in the form of a cash incentive award under the EICP depending on the extent to
which the pre-established performance goals are achieved. See “Amended and
Restated Executive Incentive Compensation Plan” below for 2012 performance
goals.

 

(2) The shares of PHI common stock, $.01 par value (“Common Stock”) constituting
(i) performance-based awards of restricted stock units and (ii) time-based
awards of restricted stock units in the aggregate had a market value on
December 30, 2011 equal to the following percentage of the executive’s 2012 base
salary: 250% for Mr. Rigby; 125% for Messrs. Velazquez and Kamerick; and 100%
for Messrs. Emge and Huffman.

 

(3) See “Long-Term Incentive Plan Awards—Performance-Based Restricted Stock Unit
Awards” below for a description of the performance-based restricted stock unit
awards issued under the LTIP.

 

(4) See “Long-Term Incentive Plan Awards—Time-Based Restricted Stock Unit
Awards” below for a description of the time-based restricted stock unit awards
issued under the LTIP.



--------------------------------------------------------------------------------

(5) In addition to the awards listed in the table above, pursuant to the terms
of his employment agreement, Mr. Rigby is eligible to receive a series of three
performance-based awards of 36,945 restricted stock units, each of which shall
vest at the end of each year of the contract term provided that Mr. Rigby
remains continuously employed during such year and that certain performance
goals with respect to such yearly performance period are met, which goals shall
be established by the Committee and shall be based on criteria including:
(i) reliability of electric service to customers; (ii) residential customer
satisfaction; (iii) “Smart Grid” deployment and customer benefits; (iv) PHI
reputation within its service territories; and (v) management recruitment and
talent development.

Mr. Rigby is also eligible to receive a time-based award of 73,891 restricted
stock units, one third of which vests on January 1, 2013 and the remaining
two-thirds of which vest pro rata on a daily basis over the two-year period
beginning on January 1, 2013, in each case provided that Mr. Rigby remains
employed by the Company, subject to certain exceptions as provided for in his
employment agreement.

Amended and Restated Executive Incentive Compensation Plan

Each of the executive officers listed in the table above is a participant in the
PHI Amended and Restated Executive Incentive Compensation Plan (subject to
stockholder approval of such plan at the PHI 2012 Annual Meeting of Stockholders
(the “2012 Annual Meeting”)). On January 26, 2012, the Committee established the
following performance objectives to be used for the determination of 2012 cash
bonus awards for the executive officers (subject to such stockholder approval).

 

  •  

Messrs. Rigby, Kamerick and Emge: (1) net earnings relative to net budgeted
earnings, (2) cash flow, (3) electric system reliability, (4) customer
satisfaction, (5) diversity, (6) safety, and (7) key operational project
completion.

 

  •  

Mr. Velazquez: (1) Power Delivery net earnings relative to net budgeted
earnings, (2) capital expenditures, (3) operation and maintenance spending,
(4) electric system reliability, (5) customer satisfaction, (6) diversity,
(7) safety, and (8) key operational project completion.

 

  •  

Mr. Huffman: (1) Pepco Energy Services net earnings relative to net budgeted
earnings (less power plant earnings), (2) value of contracts executed, (3) bad
debt, (4) power plant net income, (5) diversity, and (6) safety.

Long-Term Incentive Plan Awards

On January 26, 2012, the Committee granted awards of performance-based
restricted stock units and made awards of time-based restricted stock units
under the LTIP (subject to approval by PHI stockholders at the 2012 Annual
Meeting of the performance goal criteria under the LTIP, in the case of grants
to certain executives). Participants in the LTIP are key employees and officers
of PHI and its subsidiaries selected by the Chairman of the Board of PHI and
approved by the Committee, including each of the executive officers listed in
the table above.

Performance-Based Restricted Stock Unit Awards

A performance-based restricted stock unit award accounts for two-thirds of each
executive’s aggregate 2012 LTIP award. Depending on the extent to which the
pre-established performance goal, which is based on PHI’s total shareholder
return relative to a group of peer companies over a three-year period beginning
on January 1, 2012 and ending on December 31, 2014, an amount of each award
ranging from 25% to 200% of the target number of shares subject to the award may
vest in the form of shares of Common Stock. If during the course of the
three-year performance period, a significant event occurs, as determined in the
discretion of the Committee, which the Committee expects to have a substantial
effect on total shareholder return during the period, the Committee may revise
such measures, other than with respect to awards to “covered employees” subject
to Section 162(m) under the Internal Revenue Code. No adjustment shall be made
that causes an award to fail to comply with Section 162(m) of the Code. The
target and maximum vesting amounts (representing 200% of the target award
opportunity) of each performance-based award of restricted stock units for each
listed executive officer are shown in the table above.

Subject to certain exceptions provided for in the LTIP or in the award
agreement, performance-based awards are subject to forfeiture if (i) the
employment of the executive terminates before the end of the three-year
performance period, subject to certain exceptions provided under the LTIP or
(ii) the performance goals associated therewith have not been achieved as of the
end of the three-year performance period. When a dividend is paid on the Common
Stock, the executive’s restricted stock unit balance is credited with additional
restricted stock units



--------------------------------------------------------------------------------

equal to the number of shares that could be purchased with the cash amount of
the dividend at the then current market price. Additional restricted stock units
credited as dividend equivalents will vest only to the extent the underlying
restricted stock units vest.

Time-Based Restricted Stock Unit Awards

Each listed executive officer has received a grant of time-based restricted
stock units, which accounts for one-third of the executive’s aggregate 2012 LTIP
award. The time-based restricted stock units are subject to forfeiture if the
employment of the executive terminates before January 26, 2015 (the “Settlement
Date”) except that, unless the Committee determines otherwise (and except as
otherwise provided in the LTIP, the requisite award agreement or in Mr. Rigby’s
employment agreement), in the event of the death or disability of the executive
or if the employment of the executive is terminated or the executive terminates
employment for “good reason” within 12 months following a “change in control”
(as each such term is defined in the LTIP) (each, a “Qualifying Termination”),
the award will be pro-rated as provided in the LTIP. On the Settlement Date or,
if earlier, on the date of a Qualifying Termination, each restricted stock unit
that has not been forfeited will be settled by the delivery of one share of
Common Stock. When a dividend is paid on the Common Stock, the executive’s
restricted stock unit balance is credited with additional restricted stock units
equal to the number of shares that could be purchased with the cash amount of
the dividend at the then current market price. Additional restricted stock units
credited as dividend equivalents will vest only to the extent the underlying
restricted stock units vest.